Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election of group I, claims 1-19 in the reply filed on 3/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 3/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 2, the limitation of “more than one modular storage tank” is not within the specification. Para. 127 teaches the use of control system 600 designed in a modular fashion, and teaches the use of a storage tank 605; however, there is not disclosure for the use of a “more than one modular storage tank”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahm (US Pub No. 2014/0125060) in view of Afremov (US Pub No. 2013/0285380)
	Regarding Claim 1, Sahm et al. teaches a solar panel temperature control system [Fig. 2, 0017], comprising:
	at least one solar panel configured to convert at least a portion of incident light into electrical energy [Cells 20 in receiver 14 are located by thermal receiver tube 24, Fig. 2, 0012-0013];

	a second loop comprising an electricity generator configured to receive a second working fluid and generate electricity based on enthalpy of the second working fluid [See right side of figure 2, 0017-0018], 
	the first loop and the second loop being configured to transfer heat from the first working fluid to the second working fluid [0017-0018, 50 in figure 2 is a vapor generator];
	a storage tank [50, Fig. 2, 0018] configured to extract heat from the first working fluid and provide heat to the second working fluid [0017-0018]
	Sahm et al. is silent on one or more controllers configured to: store heat extracted from the first working fluid in the storage tank at a first time and provide the stored heat from the storage tank to the second working fluid at a second time. 
	Afremov et al. teaches the use of a controller to provide the optimal heat transfer efficiency [0040].
	Since Sahm et al. teaches a system which utilizes the flow of fluids, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the controller of Afremov et al. to the system of Sahm et al. in order to provide optimal heat transfer efficiency [0040]
	Regarding Claim 3, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm 
	Regarding Claim 4, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to compensate for low electricity generation periods from the solar panel. ” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where 
	Regarding Claim 5, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to generate additional electricity in response to additional power demands.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 6, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art 
	Regarding Claim 7, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to receive data from one or more external sources, and use the data as an input to adjust one or more of a cooling function and a power generation function of the system.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 8, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to receive and use weather forecast data to adjust one or more of a cooling function and a power generation function of the system.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 9, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein 
	Regarding Claim 10, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to receive and use projected usage requirements data to adjust one or more of a cooling function and a power generation function of the system.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 11, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to receive and use time of use rates data to adjust one or more of a cooling function and a power generation function of the system.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 12,  within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein 
	Regarding Claim 13, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to determine whether to turn on cooling of the solar panel based on whether the additional electricity generated by the cooled solar panel is greater than the electricity drawn to run the first loop.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the 
	Regarding Claim 14, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to determine whether to store heat extracted from the cooling of the solar panel based on whether the storage tank has capacity to store additional heat energy.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 15, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with 
	Regarding Claim 16, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the one or more controllers are configured to determine whether to generate electricity with the 
	Regarding Claim 18, within the combination above, modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040].
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the system of modified Sahm et al. are changed, the precise the parameters of the system of modified Sahm et al., would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “further comprising electricity conditioning circuitry configured to condition the electricity generated by the electricity generator to simulate an IV curve of the solar panel.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the system of modified Sahm et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahm (US Pub No. 2014/0125060) in view of Afremov (US Pub No. 2013/0285380) as applied above in addressing claim 1, in further view of Hendershot (US Pub No. 2008/0116694)
	Regarding Claim 2, within the combination above, modified Sahm et al. is silent on wherein the storage tank includes more than one modular storage tank.
	Hendershot et al. teaches the use of one or multiple storage tanks [multiple vapor generators, 0056], used to provide reduced overall cost of energy production [0056].
	Since modified Sahm et al. also teaches a solar panel temperature control system which comprises vapor generators, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize multiple vapor generators of Hendershot et al. as it is merely the selection of a known engineering design and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahm (US Pub No. 2014/0125060) in view of Afremov (US Pub No. 2013/0285380) as applied above in addressing claim 1, in further view of Herrera (Energy Procedia 129 (2017) 700–707)
	Regarding Claim 17, within the combination above, modified Sahm et al. is silent on wherein the second loop is configured to cycle the second working fluid via an Organic Rankine Cycle (ORC). 
	Herrera  et al. teaches a organic Rankine cycle coupled to a solar concentrator [Fig. 1, page 702].
	Since modified Sahm et al. teaches the use of a rankine cycles, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilized the organic ranking cycles for the second loop of modified Sahm et al. as it is merely the selection of a known engineering design for 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahm (US Pub No. 2014/0125060) in view of Afremov (US Pub No. 2013/0285380) as applied above in addressing claim 1, in further view of Hunter (US Pub No. 2007/0227573)
	Regarding  Claim 19, within the combination above, modified Sahm et al. is silent on further comprising one or more of the following sensors that the one or more controllers receiving signals from: temperature sensors that sense one or more of the temperature of the first working fluid, the second working fluid, the thermal storage fluid, and the ambient temperature, pressure sensors that measure the pressure of one or more of the first working fluid and the second working fluids, one or more of current sensor and light sensors that directly or indirectly measure the amount of light that is incident on the solar panel.
	Hunter et al. teaches a controller which includes a sun sensor to facilitate the tracking of the solar collector [0021].
	Since modified Sahm et al. teaches a controller used to provide optimal heat transfer efficiency [Afremov: 0040], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the sun sensor of Hunter et al. with the controller of modified Sahm et al. in order to provide optimal heat transfer efficiency [Afremov: 0040]
	As the reactor cost of construction and heat transfer efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the system of modified Sahm et al., with said reactor cost of construction and heat transfer efficiency both changing as the parameters of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726